Citation Nr: 0007671	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  97-02 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for hypertension and a 
kidney disorder.

4.  Entitlement to an increased disability rating for a right 
thigh scar, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
April 1955.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Waco, 
Texas, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
the veteran's request to reopen a claim for service 
connection for a right knee disability.  Also in that 
decision, the RO denied service connection for a left knee 
disability and for hypertension and a kidney disorder 
(nephrosclerosis), and denied a disability rating in excess 
of 10 percent for a right thigh scar.  The claim for service 
connection for a right knee disability, which is reopened 
below, and the claim for an increased rating for a right 
thigh scar will be addressed in a remand that follows the 
decisions on the other issues on appeal.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a right 
knee disability was denied in an October 1987 Board decision.

2.  Since the October 1987 Board decision, VA has received 
evidence not previously of record that is relevant to the 
claim for service connection for a right knee disability.

3.  The veteran has not submitted competent evidence of a 
nexus between current left knee arthritis and disease or 
injury of the left knee during service.

4.  The veteran has not submitted competent evidence of a 
nexus between current left knee arthritis and service-
connected residuals of bone cysts and surgery of the right 
leg.

5.  The veteran has not submitted competent evidence of a 
nexus between current hypertension and kidney disorder and 
service-connected residuals of bone cysts and surgery of the 
right leg.


CONCLUSIONS OF LAW

1.  Evidence received since the October 1987 Board decision 
denying service connection for a right knee disability is new 
and material; the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156 (1999).

2.  The claim for service connection for a left knee 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

3.  The claim for service connection for hypertension and a 
kidney disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Knee

The veteran is seeking service connection for a right knee 
disability.  Service connection has been established for a 
scar of the veteran's right thigh, residual to surgeries 
during service to remove a bone cyst.  The veteran contends 
that pain and instability in his right knee are part of the 
same disorder as the service-connected right thigh 
disability.

In a June 1956 rating decision, the RO described the 
veteran's service-connected disability as a scar of the right 
thigh.  In May 1986, the veteran requested service connection 
for disability of his right leg and right knee.  In a 
September 1986 rating decision, the RO denied service 
connection for a right knee condition.  In an October 1987 
decision, the Board denied service connection for a right 
knee disorder.

When the Board denies a claim, the claim may not be reopened 
and reviewed unless new and material evidence with respect to 
that claim is presented or secured.  38 U.S.C.A. §§ 5108, 
7104(b) (West 1991 & Supp. 1999).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has ruled that, if the Board determines that 
new and material evidence has been submitted, the case must 
be reopened and evaluated in light of all the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, and which is neither cumulative nor redundant.  
38 C.F.R. § 3.156 (1996).  In order to be considered new, 
evidence must not merely summarize or repeat evidence 
submitted in previous proceedings.  See Wilisch v. Derwinski, 
2 Vet. App. 191, 193 (1992).  New evidence may be considered 
material if the new evidence, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156 (1998); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the claim was 
last disallowed on the merits).  Evans v. Brown, 9 Vet. App. 
273 (1996).  The October 1987 Board decision was the last 
final denial of the veteran's claim for service connection 
for a right knee disorder.  Therefore, the request to reopen 
will be considered based on whether new and material evidence 
has been presented or secured since that October 1987 
decision.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(1999).

The evidence that was associated with the claims file prior 
to the October 1987 Board decision includes the veteran's 
service and VA medical records, and statements from the 
veteran and his family members.  In the veteran's service 
medical records, the report of a September 1952 examination 
of the veteran for entrance into service indicated that the 
veteran's lower extremities were normal.  The examiner noted 
a two inch scar on the right knee.  Treatment notes from 
March 1953 indicated that the veteran had been a passenger on 
a motorcycle that was struck by a car.  Examination revealed 
contusion of the right knee and left wrist.  Examination did 
not reveal any fractures.  In May 1954, the veteran was seen 
for aching pain in the antero-lateral aspect of his mid and 
lower right thigh.  The pain was aggravated by bending the 
knee or lying on the right side.  The veteran walked with a 
limp favoring the right leg.  There was tenderness over the 
lateral mid thigh.  The examiner observed a well healed old 
four by four centimeter scar just below the right knee.  The 
veteran reported that the scar was from an old trauma.  X-
rays of the right femur revealed an area of circumscribed 
radiolucency in the distal shaft.  In August 1954, the 
veteran underwent surgery on the right thigh, for removal of 
a bone cyst.  Two days after the first surgery, he underwent 
a second surgery on his right thigh, with additional removal 
of cyst material.  A treating physician reported that the 
cyst was benign fibrous dysplasia.  In September 1954, the 
physician reported that the post-operative course involved 
restriction of motion at the knee joint.  As of late 1954, 
the veteran could flex his right knee to 90 degrees, and 
could fully extend the knee.  The physician wrote that it was 
anticipated that full function would occur.  The report of 
the veteran's April 1955 separation examination did not 
mention the history of the cyst or the surgeries, and did not 
note any abnormalities of the lower extremities.

In an April 1956 claim for disability compensation, the 
veteran reported the history of bone cyst surgery.  He 
reported that he currently had stiffness and soreness in his 
knee.  In May 1956, the veteran's parents wrote that the 
veteran continued to have a lot of trouble with his leg, and 
that the veteran would frequently miss two or three days of 
work due to pain in the leg.  On VA medical examination in 
June 1956, the veteran reported that his right thigh hurt all 
of the time.  He reported that his right knee hurt and felt 
numb.  He reported that he limped when he walked.  The 
examining physician observed an eleven inch long scar on the 
veteran's right leg, from the lower half of the thigh to 
across the knee joint region.  The examiner described the 
scar as a little contracted, but not depressed, adherent, or 
unduly sensitive to palpation.  The examiner found that the 
veteran's right knee had a full range of motion, and that 
there was no evident instability of the right knee.  The 
examiner reported that the veteran walked normally.  X-rays 
of the right femur and knee revealed residuals of a small 
benign cyst, that had been curetted, in the lower shaft of 
the femur, with no apparent active bone disease.

VA outpatient treatment notes from May and June 1986 reflect 
that the veteran reported daily episodes of locking of his 
right knee.  He reported that the locking had occurred since 
service, and that it had worsened over the years.  He 
reported that he could reposition the knee to unlock it.  
Examination of the right knee revealed evidence of previous 
surgeries.  The examiner noted good lateral ligament support.  
There was minimal effusion in the popliteal fossa.  The knee 
could reach full extension, both actively and passively.  X-
rays revealed a small calcified mass in the popliteal fossa, 
and minimal degenerative joint disease.  Another examiner 
noted atrophy of the vastus medialis muscle, and indicated 
that the veteran apparently had a subluxating patella.  The 
veteran was instructed in quadriceps exercises, and was 
provided a cane to decrease the load on his right knee.  The 
veteran was subsequently issued an immobilizer for his right 
knee.

On VA examination in July 1986, the veteran reported that for 
the preceding four months he had been experiencing locking 
and giving way of his right knee.  He reported that those 
symptoms were the same as the symptoms he experienced during 
service, prior to the operation to remove the bone cyst.  The 
veteran reported that his kneecap slid laterally, and that he 
could manually push the kneecap back in place and continue 
walking.  The examining physician noted that the veteran wore 
a support on his right knee.  With the support removed, the 
examiner observed a scar, 30 centimeters long, on the right 
thigh.  The scar was not ulcerated, but it was tender, and 
there was some muscle herniation.  There was bony enlargement 
along the medial aspect of the knee.  The range of motion of 
the knee was from 0 degrees to 130 degrees.  The cruciate and 
collateral ligaments were intact.  Quadriceps and hamstring 
power against resistance was fair.  X-rays of the right femur 
and knee did not show and fracture, destructive lesion, knee 
joint space abnormality, loose body, or joint effusion.  The 
examiner's impressions were: a scar residual to removal of a 
bone cyst on the right femur; recurrent subluxation of the 
right patella, by history; and probable degenerative changes 
in the right knee.

In a January 1987 hearing at the RO, the veteran reported 
that during service his right knee began to lock when he got 
up in the morning.  He reported that he had two surgeries on 
the right leg, with both surgeries performed in the same 
week.  He reported that after the surgeries the right leg was 
stiff and could not bend.  He reported that he walked with a 
limp, and had intermittent pain in the leg.  Nonetheless, he 
stated that the leg had not bothered him significantly until 
approximately February of 1986.  He reported that in 1986 the 
right knee had begun to lock up again, just as it had done 
prior to the surgeries during service.  He reported that 
since 1986 he had locking and swelling of the knee.  He 
stated that he had not sustained any new injury of the leg or 
knee between service and 1986.  In March 1987, the veteran 
submitted two photographs of his legs.  The photographs 
showed a red scar on the front of the veteran's right leg, 
running from approximately half way between his hip and knee, 
down across his knee, almost to the bottom of the knee.

The evidence that has been added to the claims file since the 
October 1987 Board decision includes VA medical records and 
statements from the veteran.  In January 1988, the veteran 
wrote that he had not been involved in any motorcycle 
accident while he was in service.  He asked that his records 
be corrected accordingly.  VA outpatient treatment notes from 
1996 and 1997 indicate that the veteran reported chronic 
problems with the right knee and thigh, including soreness of 
the knee and thigh, and locking, dislocation, giving way, and 
inability to bear weight on the knee.  He reported that at 
times he had fallen when his right knee locked.  A VA 
physician who examined the veteran noted a surgical scar from 
the thigh to the knee, a decreased range of motion of the 
right knee, slight swelling, and slight tenderness.  The 
veteran was scheduled for arthroscopy of his right knee, but 
he later canceled that procedure due to illness.

On VA examination in September 1997, the veteran reported the 
history of removal of a bone cyst from his right leg.  The 
examiner noted the scar on the veteran's right thigh and 
knee.  There was some pain with palpation of the scar.  The 
veteran reported pain over the anterior surface of the right 
knee, swelling in both knees, greater in the right, and 
instability of both knees.  The examiner found that the right 
knee had extension to 5 degrees and flexion to 105 degrees, 
and that the left knee had extension to 5 degrees and flexion 
to 110 degrees.  There was crepitus with movement of the 
knees bilaterally.  X-rays of the right knee showed mild to 
moderate narrowing of joint spaces, consistent with 
degenerative change.  X-rays of the right femur were 
unremarkable.  The examiner's diagnoses included status post 
right upper leg bone cyst removal with questionable 
involvement of the right knee, and mild to moderate 
degenerative joint changes in both knees.  A photograph of 
the veteran's right leg, included with the examination 
report, showed a scar from the mid thigh to the knee.  The 
scar appeared similar in color to the surrounding skin.  On 
follow-up, in October 1997, the physician who had examined 
the veteran in September 1997 reviewed the veteran's medical 
records, and stated that the surgeries during service to 
remove the bone cyst did not involve the veteran's right 
knee.  The physician also expressed the opinion that it was 
not likely that degenerative joint disease in the veteran's 
left and right knees was related to abrasions of his knees 
sustained in a motorcycle accident in 1953.

In October 1999, the veteran had a Travel Board hearing at 
the Waco RO before the undersigned Board Member.  The veteran 
reported that during service he had received medical 
treatment for his right leg after the right knee locked up.  
He reported that two surgeries had been performed, and that 
two cysts had been removed from the bone.  He reported that 
he received VA treatment for his right leg after service, in 
the 1950s.  He stated that surgery on his right knee was 
recommended at that time, but that he declined, because he 
believed that the surgery might make his leg worse.  He 
reported that he currently had soreness in the area of the 
scar on his thigh and knee.  He reported that he also had 
atrophy and weakness of the muscle of his right leg.  The 
veteran reported that doctors who had treated him at VA had 
said that it was possible that his right knee problems were 
the result of the right leg surgery during service.

The evidence added to the claims file since October 1987 
includes an opinion from a VA physician regarding the 
etiology of the veteran's right knee arthritis.  No medical 
opinion on that matter was of record prior to October 1987.  
The Board finds that the opinion is relevant to the veteran's 
claim for service connection for a right knee disorder, and 
should be considered in order to fairly decide the claim.  
The Board concludes, therefore, that new and material 
evidence regarding the veteran's claim for service connection 
for a right knee disorder has been presented since the Board 
denied the claim in October 1987.  The claim is reopened.  
The reopened claim will be remanded, in order to address 
considerations of due process, as explained below in a remand 
section that will follow the decisions on the other issues on 
appeal.

Left Knee

The veteran is seeking service connection for a left knee 
disability.  He contends that locking, pain, instability and 
arthritis in his left knee developed because service-
connected disability in his right leg and knee caused him to 
shift more of his weight to his left leg.  As noted above, 
service connection may be established on a direct basis for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  Service connection may also 
be granted on a secondary basis, for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  Secondary 
service connection is also warranted for a disability when 
that disability is aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  When a veteran has 
presented a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty to assist 
the veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a) (West 1991). 

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court set out 
three requirements that must be met in order for a claim of 
service connection to be considered well grounded.  First, 
there must be competent evidence of a current disability (a 
medical diagnosis).  Second, there must be competent evidence 
of incurrence or aggravation of a disease or injury in 
service (lay or medical evidence).  Third, there must be 
competent evidence of a nexus between the injury or disease 
in service and the current disability (medical evidence).  
The third requirement can be satisfied by a statutory 
presumption that certain diseases that manifest within 
certain prescribed periods are related to service.  Caluza, 
at 506.

The veteran's service medical records reflect that no 
disorder affecting the left knee was noted when the veteran 
was examined in September 1952 for entrance into service.  
Outpatient treatment notes reflect that in November 1952, the 
veteran reported that his left knee had slipped two days 
earlier, and had been stiff and painful since.  X-rays of the 
left knee were negative.  In March 1993, the veteran was 
reported to have abrasions on both knees and on his left 
wrist after a motorcycle on which he was a passenger was 
struck by a car.  He was found to have contusions of his 
right knee and left wrist.  When the veteran was treated in 
1954 for a bone cyst on the right femur, it was noted that he 
walked with a limp favoring his right leg.  No disorder of 
the left knee was noted on the veteran's April 1955 
separation examination.  After service, on VA examination in 
June 1956, the veteran reported that he had pain in his right 
knee, and that he limped when he walked.  He reported that he 
did not have problems with his left knee.

In March 1996, the veteran asserted that pain in both his 
left and right knees and legs should be service-connected.  
In August 1996 and November 1996 statements, he wrote that 
his service-connected right leg disability caused him to put 
all of his weight on his left leg, which caused aggravation 
of problems with his left leg and knee.  VA outpatient 
treatment notes from October 1996 reflect that the veteran 
reported pain in both knees, with occasional falls and 
locking of the knees.  He reported that the symptoms were 
worse in the right knee.  The examiner noted that x-rays 
showed minimal degenerative joint disease.  In November 1996, 
he reported pain in both of his knees, more severe in the 
right knee.  The examiner's assessment included degenerative 
joint disease.

On VA examination in September 1997, the veteran reported 
pain over the anterior surface of the right knee, swelling in 
both knees, greater in the right, and instability of both 
knees.  The examiner found that the right knee had extension 
to 5 degrees and flexion to 105 degrees, and that the left 
knee had extension to 5 degrees and flexion to 110 degrees.  
There was crepitus with movement of the knees bilaterally.  
X-rays of the left knee showed mild to moderate narrowing of 
joint spaces, consistent with degenerative change.  The 
examiner's diagnoses included status post right upper leg 
bone cyst removal with questionable involvement of the right 
knee, and mild to moderate degenerative joint changes in both 
knees.  On follow-up, in October 1997, the physician who had 
examined the veteran in September 1997 reviewed the veteran's 
medical records.  The physician expressed the opinion that it 
was not likely that degenerative joint disease in the 
veteran's left and right knees was related to abrasions of 
his knees sustained in a motorcycle accident in 1953.

VA outpatient treatment notes from December 1997 indicated 
that the veteran had degenerative joint disease in both 
knees, worse in the left knee.  The treating practitioner 
noted that he had discussed total knee replacement with the 
veteran, and that the veteran agreed that the left knee 
symptoms were not bad enough yet to consider replacement 
surgery, but that replacement surgery could be considered in 
the future.  In a January 1998 statement, the veteran wrote 
that a VA doctor had told him that he definitely needed 
surgical replacement of the left knee.  In his October 1999 
Travel Board hearing, the veteran reported that his left knee 
currently hurt and gave way.  He stated that he leaned on his 
left knee because of the pain and disability in his right leg 
and knee.  The veteran reported that doctors who had treated 
him at VA facilities had told him that it was possible that 
his right leg disability had caused him to shift his weight 
onto his left leg.

The evidence in the claims file includes current medical 
diagnosis of degenerative joint disease of the veteran's left 
knee.  X-rays of the veteran's left knee taken at a VA 
facility in September 1997 revealed mild to moderate 
narrowing of joint spaces consistent with degenerative 
change.  The veteran's service medical records provide 
evidence of left knee pain on one occasion and left knee 
abrasions in a motorcycle accident.  The service medical 
records also document a right leg bone cyst and surgeries to 
remove the cyst.

The claims file does not contain, however, medical evidence 
or opinion supporting a possible nexus between injury or 
disease of the left knee during service and the current left 
knee disability.  Nor is there medical evidence supporting 
the veteran's contention that the current left knee 
disability is proximately due to or the result of service-
connected disability residual to bone cysts and surgeries on 
the veteran's right leg.  Although the veteran has asserted 
that VA doctors have told him that his service-connected 
right leg disorder might have contributed to his left knee 
arthritis, the Court has indicated that "hearsay medical 
evidence," i.e., a lay person's account of what a doctor 
told him, cannot be sufficient to render a claim well 
grounded.  See Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In the absence of adequate first hand medical 
evidence of a possible nexus, the veteran has not submitted 
evidence that satisfies the Court's third requirement under 
Caluza, supra, for a well grounded claim for service 
connection.  Therefore, the claim is denied.

Hypertension and Kidney Disorder

The veteran essentially contends that his hypertension and 
kidney disorder can be attributed to his service-connected 
right leg disability.  The veteran's service medical records 
are silent for hypertension or any kidney disorder.  Private 
and VA medical records associated with the claims file show 
treatment of the veteran since 1986 for hypertension and for 
kidney problems.  A VA hospital report from May 1986 
indicated that the veteran had renal failure secondary to 
hypertension.  In December 1987, the veteran underwent a 
kidney transplant.  Records of medical treatment of the 
veteran for hypertension and a kidney disorder do not contain 
any opinion relating the hypertension or kidney disorder to 
disorders affecting the veteran's lower extremities.  In 
October 1997, a VA physician who had examined the veteran and 
reviewed his medical records expressed the opinion that there 
was no relationship between the veteran's bilateral knee and 
leg pain and his hypertension and hypertensive kidney 
disease.

In a November 1996 statement, the veteran wrote that he 
believed that his hypertension was caused and aggravated by 
the pain that he had in both of his legs and knees.  He 
asserted that his kidney problem was caused and aggravated by 
his hypertension.  In his October 1999 Travel Board hearing, 
he reported that he was diagnosed with hypertension and a 
kidney problem in 1985, at a VA Medical Center.  He reported 
that doctors had told him that his hypertension had probably 
been present for a long time before it was diagnosed.

For purposes of establishing a well grounded claim for 
service connection, medical evidence of a possible link 
between service and a current disability is needed.  See 
Caluza, supra, at 506.  A lay person is not competent to 
offer evidence of medical causation or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  While the 
veteran's claims file contains a large volume of medical 
records concerning his hypertension and kidney disorder, 
those records contain no medical finding or opinion 
supporting a possible link between the veteran's service-
connected right leg disability and the hypertension and 
kidney disorder.  It is also important to point out that a 
lay person's statement as to what a physician may have told 
him about the origin or onset of a disability does not 
suffice to render a claim well grounded.  Therefore, the 
Board finds that the veteran has not submitted evidence 
sufficient to establish a well grounded claim for service 
connection for hypertension and a kidney disorder.  That 
claim is denied.


ORDER

The appeal to reopen a claim for service connection for a 
right knee disability is granted.

A well grounded claim for service connection for service 
connection for a left knee disability not having been 
submitted, the claim is denied.

A well grounded claim for service connection for hypertension 
and a kidney disorder not having been submitted, the claim is 
denied.


	(CONTINUED ON NEXT PAGE)

REMAND

Right Knee

In its most recent decision on the issue of entitlement to 
service connection for a right knee disorder, the RO denied 
the veteran's request to reopen that claim.  The RO has not 
had the opportunity to address the now reopened claim on its 
merits.  The Court has noted that when the Board decides a 
question that has not been addressed by the RO, a possibility 
is raised that a claimant will be prejudiced by not having 
been afforded the full benefits of procedural safeguards 
attendant to adjudication by the RO.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  In order to avoid any such prejudice, 
the Board will remand the service connection claim to the RO 
for adjudication on the merits.

In addition, the Board notes that the veteran stated during 
his Travel Board hearing that VA doctors had told him that it 
was possible that his current locking and arthritis of the 
right knee were related to the right leg surgeries during 
service.  The only medical opinion currently in the file that 
addresses that issue indicates that the right leg surgeries 
during service did not involve the right knee.  The Court has 
indicated that an appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  On remand, the veteran should 
be given an opportunity to submit additional evidence and 
argument in support of his claim, particularly any medical 
evidence or opinion that supports a connection between his 
right leg disorder and surgeries during service and current 
locking, arthritis, and other disability in the right knee.

Right Thigh

The veteran is seeking a higher disability rating for a 
service-connected scar on his right thigh.  In a March 1996 
statement, he wrote that both of his knees and legs were 
still very painful and were getting worse.  A claim for an 
increased rating for a disability is generally well grounded 
when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  The veteran claims that his right 
thigh disability has worsened, and the Board finds that his 
claim for an increased rating is a well grounded claim.  
Therefore, VA has a duty to assist the veteran in the 
development of that claim.  38 U.S.C.A. § 5107(a) (West 
1991).

During his service, the veteran underwent two surgeries to 
remove a bone cyst on his right femur.  He is service-
connected for a surgical scar on his right thigh.  VA 
examinations have revealed a scar extending from the middle 
of the veteran's thigh to the lower portion of his knee.  
Examiners have reported that the scar is tender to palpation.  
In his October 1999 Travel Board hearing, the veteran 
reported that he had soreness in the area of the scar, and 
that he had atrophy and weakness of the muscles of his right 
leg in the area of the scar.  The Board notes that VA medical 
examinations, including the most recent examination in 
September 1997, have not addressed the condition of the 
muscles of the veteran's right thigh.  As the surgeries 
during service required excision of material from the bone 
beneath the thigh muscles, and as the veteran reports that he 
has muscle weakness, the veteran should receive a new 
examination to determine the current condition of his right 
thigh residual to the surgeries in service, to include any 
muscular manifestations.

Accordingly, this case is REMANDED for the following:

1.  The RO should inform the veteran that 
he may submit additional evidence and 
argument in support of his reopened claim 
for service connection for a right knee 
disability.  The RO should inform the 
veteran that any medical evidence or 
opinion that supports a connection 
between his right leg disorder and 
surgeries during service and current 
locking, arthritis, and other disability 
in his right knee would be particularly 
relevant to his claim.

2.  The RO should schedule the veteran 
for a VA medical examination to determine 
the current condition of the veteran's 
right upper leg, residual to surgeries 
during service to remove a bone cyst.  
The examination report should describe 
the characteristics of the veteran's 
surgical scar, to include any tenderness.  
In addition, the examination report 
should describe the condition of the 
muscular structures of the veteran's 
right thigh, to include any atrophy, 
signs of muscle injury, diminished muscle 
strength, pain on motion, weakened 
movement, diminished endurance, or 
incoordination of the right upper leg.  
The examiner should indicate whether any 
impairment of function of the upper leg 
that is found is likely to be residual to 
or otherwise related to the 1954 bone 
cyst and surgeries that produced the scar 
on the veteran's thigh.

3.  Thereafter, and regardless of whether 
the veteran submits additional evidence, 
the RO should review the veteran's 
reopened claim for service connection for 
a right knee disability.  The RO should 
consider all of the evidence relevant to 
the claim, including evidence added since 
the previous denial of the claim.

After the completion of the foregoing, the RO should review 
the case.  If the decision remains adverse to the veteran, he 
and his representative should be furnished with a 
Supplemental Statement of the Case and afforded an 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for appellate consideration, if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

